Citation Nr: 9935367	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a bilateral elbow 
disability.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1991 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans (VA) Affairs Regional Office in 
Indianapolis, Indiana (RO).

The Board observes that the veteran's representative, in a 
statement submitted in May 1996, raised a claim of 
entitlement to service connection for a right ankle 
disability, and the veteran submitted a claim for an 
increased evaluation for a service-connected left ankle 
disability in October 1998.  As these claims have not been 
adjudicated, the Board refers them to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not present 
during active service, and arthritis of the knees was not 
manifested to a compensable degree within one year of 
separation from service.

2.  There is no competent medical evidence of current 
bilateral hearing loss disability.


3.  There is no competent medical evidence of a nexus between 
a current gastrointestinal disability and any incident or 
manifestation during active service.

4.  A right shoulder disability was not present during active 
service, and arthritis of the right shoulder was not 
manifested to a compensable degree within one year of 
separation from service.

5.  A bilateral elbow disability was not present during 
active service, and arthritis of the elbows was not 
manifested to a compensable degree within one year of 
separation from service.

6.  There is no competent medical evidence of a nexus between 
any current depression and the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991); 38 C.F.R. § 3.385 (1999).

3.  The claim of entitlement to service connection for a 
gastrointestinal disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A right shoulder disability was not incurred in active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.



5.  A bilateral elbow disability was not incurred in active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

6.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be presumed for certain 
diseases, including sensorineural hearing loss and arthritis, 
which are manifested to a compensable degree within one year 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (1999).

However, the initial inquiry in any claim before the Board is 
whether the claim is well grounded.  A well-grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by 

supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  The 
evidence must be medical unless the condition at issue is of 
a type for which the Court's case law considers lay 
observation sufficient.  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to 
the same provision if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records are negative for 
findings or diagnoses related to his elbows, right shoulder, 
gastrointestinal system, or psychiatric status.  Service 

medical records disclose that, in July 1991, the veteran 
complained of twisting his right knee and the assessment was 
lateral collateral ligament strain.  In July 1992, he was 
treated for an infected abrasion of the right knee.

The veteran's enlistment examination in April 1991 included 
an audiogram, which measured a puretone threshold of 30 
decibels at 6000 Hertz for the left ear.  An audiogram 
performed in February 1993 reported no significant threshold 
shift.  An audiogram performed in August 1994 measured a 
puretone threshold of 40 at all Hertz levels for the right 
ear and puretone thresholds of 35 or 40 at all Hertz levels 
for the left ear.  However, the records contain no diagnosis 
of hearing loss.

Records of a private physician dated from November 1995 
through May 1997 show that the veteran complained of vomiting 
in the mornings, and weakness and pain in his joints.  
Objective findings included crepitus of the shoulders, knees, 
and left elbow. Diagnoses included "OA" [osteoarthritis] 
secondary to trauma and questionable gastrointestinal reflux 
disease.  The physician did not order X-rays, and he did not 
specify which joint or joints he thought were affected by 
osteoarthritis.

At a VA audiological examination in May 1996, the average 
puretone thresholds were measured as 18 decibels for the 
right ear and 16 decibels for the left ear.  Speech 
recognition ability was 100 percent in both ears.  Hearing in 
both ears was characterized as normal from 250 to 8000 Hertz.  
At another VA audiological examination in April 1997, the 
average puretone thresholds were measured as 19 decibels for 
the right ear and 16 decibels for the left ear.  The 
veteran's hearing was characterized as normal.

The veteran testified at a personal hearing in May 1997 that: 
he believed that he developed a bilateral knee disability 
during service due to the daily rigors of training; he had 
been diagnosed with rheumatoid arthritis approximately six 
months following service; his present symptoms included pain, 
weakness, and limited motion; he currently had hearing loss 
due to excessive noise exposure as a jet 

engine mechanic in service; he presently suffered from 
vomiting and stomach irritation and had been diagnosed with 
gastrointestinal reflux disorder; he injured his right 
shoulder in service and he now had arthritis, limited motion, 
and weakness; he had weakness and popping of the elbows 
during service which had continued to the present; his 
symptoms of depression began during service, but he received 
no counseling during service; and he was diagnosed with 
depression in approximately June 1996, during an inpatient 
drug and alcohol admission.

A. Bilateral Knee, Bilateral Elbow, and Right Shoulder 
Disorders

Having viewed the veteran's contentions and evidence of 
record in the light most favorable to his claims, the Board 
finds that his claims of entitlement to service connection 
for disabilities of the knees, elbows, and right shoulder are 
plausible, and therefore, well grounded.  However, the 
preponderance of the evidence is against those claims.  The 
veteran required no treatment for a shoulder or elbow 
disability in service, and there is no convincing evidence 
that a current disability of those joints is related to an 
injury in service.  Knee symptoms in service were acute and 
transitory and resolved without producing chronic disability.  
Service connection for disabilities of the knees, elbows, and 
right shoulder, on a direct basis, is thus not established.  
38 U.S.C.A. § 1110. 

As noted above, service connection may be presumed for 
certain diseases, including arthritis, which are manifested 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

The private medical records disclose that crepitus of the 
shoulders, knees, and left elbow were noted by a physician 
within one year of the veteran's separation from service, and 
a diagnosis of osteoarthritis was rendered.  However, no x-
rays were performed and the diagnosis appears to have been 
based largely upon the veteran's history.  The Board also 
observes that, although the RO scheduled the veteran for 
several VA examinations, he failed to report. Therefore, 
although there is some evidence that the veteran presently 
has osteoarthritis, it remains unclear as to which 

joints, if any, are actually affected, and there are no 
medical findings of record from which it might be concluded 
that arthritis of any joint was manifested to a compensable 
degree within one year of separation from service.  In this 
connection, the Board notes that the private physician did 
not report range of motion of the joints in degrees. 
Therefore, service connection on a presumptive basis is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

B. Gastrointestinal Disability and Depression

The veteran's claims of entitlement to service connection for 
a gastrointestinal disability and depression are not well 
grounded, because there is no medical evidence of record 
showing a nexus between any current gastrointestinal disorder 
or depression and the veteran's period of active service or 
claimed postservice symptomatology. 

The veteran evidnently has received postservice treatment for 
gastrointestinal symptomatology.  However, the condition has 
not been related by a physician to his period of active 
service.  

The veteran testified that he received treatment for 
depression shortly after service but he did not submit any 
medical evidence in support of his contention.  The record 
contains no medical evidence of a current psychiatric 
disability.  The veteran may believe that psychiatric 
symptomatology began in service; however, nexus evidence may 
not be provided by lay testimony.  See Brewer v. West, 11 
Vet.App. 228 (1998).  Therefore, as there is no competent 
medical evidence of a nexus between a cuurent 
gastrointestinal disability or depression and his period of 
active service, the veteran's claims must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).

C. Bilateral Hearing Loss

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).

The findings of the two VA audiological examinations disclose 
that the veteran's hearing status does not meet the 
regulatory standard of hearing loss disability as defined in 
38 C.F.R. § 3.385 (1999).  There is no medical evidence 
contradicting the test findings or suggesting that the 
veteran currently suffers hearing loss which constitutes a 
hearing loss disability, under VA standards.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  Therefore, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied as not well grounded.  


ORDER

Service connection for a bilateral knee disability is denied.

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for a gastrointestinal disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral elbow disability is 
denied.


A well grounded claim not having been submitted, service 
connection for depression is denied.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

